Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I- Figures 1-4  in the reply filed on 3/15/ is acknowledged. Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two slide bearing bushings of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, as amended, the claim appears to inaccurately describe the invention and is confusing. In claim 10, line 1, refers to “a force on a lever arm….decreases upon pivoting the swing arm in a direction away from the ground”. Based on the specification, it is not understood what “a force on a lever arm” that decreases is referencing. There is discussion of a lever arm, see page 5, beginning line 30 which discusses “a lever arm between the spring and/or damper element and a pivoting joint of the swing arm decreases upon pivoting the swing arm in a direction away from the ground and/or that a downward force on the center wheel decreases upon pivoting the swing arm in a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2013/0154345 A1) in view of Tiede et al. (US 9,434,427 B1) Regarding claim 1 and 13, Schulz teaches a bogie (4) for a forestry vehicle (please note that Schulz et al is directed to an agricultural vehicle such as a tractor, forage harvester, lifter or the like, and absent any further structural details, each of these vehicles can reasonably be considered to be forestry vehicles.  Schulz et al. further teaches a bogie body (4) which has first and second wheel hubs and first and second wheels (7) and a swing arm (Figure 2, 10) which is pivotally hinged at a first end portion on the bogie body and at a second end portion has a wheel hub (hubs of wheels 8, attached to swing arm by 9) for arrangement of a center wheel (either of 8) between the first wheel and the second wheel. A spring and/or damper element (11) is attached to the bogie body and the swing arm and applies a force to the swing arm (see paragraph [0026], lines 23-33.) Schulz et al. differs from the invention as claimed because Schulz et al. only shows the spring/damper 11 attachment schematically and as such does not  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2013/0154345 A1) in view of Tiede et al. (US 9,434,427 B1) as applied to claim 13, and further in view of Pohjoisaho et al. (US 2015/0083504 A1.) The combination of Schulze et al.  In view of Tiede et al. differs from the invention as claimed because Schulze et al. is schematic regarding the construction of the first, second or center wheel, and as such does not specifically teach that at least one of them is a rubber air wheel. Pohjoisaho et al. teaches a track vehicle that uses rubber air wheels (see paragraph [0061]) and that the use of such a wheel helps with the . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US 2013/0154345 A1) in view of Tiede et al. (US 9,434,427 B1) as applied to claim 1, and further in view of Holtmann et al. (DE 102 58 877 A1) ) (see also machine language translation provided by applicant. Regarding claim 4, the combination of Schulze et al. in view of Tiede et al. is discussed above, and differs from the invention as claimed because Schulze et al. shows a schematic representation of the connection between the spring/damper of Schulze et al. and the swing arm (10) and as such, does not specifically teach that at least a portion of the spring/damper element is arranged within an associated casing of the swing arm. Holtmann et al. teaches that it is known to provide the piston/cylinder (24) attachment to the spring arm ((26) is a manner such that a portion of the spring/damper device (30, 23) is arranged within an associated casing (at 29, see Figure 2 or 3) and that the benefit of such an arrangement is to allow for enough space, even with a piston that needs to accommodate high mass or shock loads (see paragraph [0035].) Based on the teaching of Holtmann et al., it would have been obvious to one having ordinary skill in the art before the filing date of the invention to accommodate a portion of the piston/cylinder of Schulze et al. within the swing arm casing, so as to allow for enough space to accommodate a piston that is used for high mass or shock loads.     
Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US 2013/0154345 A1) in view of Tiede et al. (US 9,434,427 B1) as applied to claim 1, and further in . 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach bogies of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616